EXHIBIT 99.1 PRESS RELEASE OLD LINE BANCSHARES, INC. FOR IMMEDIATE RELEASE CONTACT: MARK SEMANIE January 27, 2014 ACTING CHIEF FINANCIAL OFFICER (301) 430-2508 OLD LINE BANCSHARES, INC. REPORTS STRONG ORGANIC LOAN GROWTH OF 22.65% FOR THE YEAR AND INCREASED EARNINGS OF 157.9% FOR THE FOURTH QUARTER ENDED DECEMBER 31, 2013 BOWIE, MD – Old Line Bancshares, Inc. (NASDAQ: OLBK), the parent company of Old Line Bank, reported net income available to common stockholders of $7.8 million for the yearended December 31, 2013. Net income increased $308,000 or 4.10% for the year, compared to net income of $7.5 million for the year ended December 31, 2012.Earnings were $0.87 and $0.86 per basic and diluted common share, respectively, for the year ended December 31, 2013 and $1.10 and $1.09, respectively, per basic and diluted common share in 2012.The increase in net income is primarily the result of a $6.9 million increase in net interest income and a $5.2 million increase in non-interest income, offsetting an increase of $10.9 million in non-interest expense.Non-interest income increased as a result of $3.4 million in gains on the sale of approximately $22.6 million of loans acquired in the Bank’s two acquisitions. Earnings were $4.4 million, or $0.41 per basic and diluted share, for the three months ended December 31, 2013, compared with $1.7 million or $0.25 per basic and diluted share for the same three month period of 2012.The increase is primarily the result of an increase in non-interest income due to the previously mentioned gain on sale of loans.The $22.6 million of loans sold in the fourth quarter were primarily related to impaired loans acquired from previous mergers with Maryland Bancorp, Inc. and WSB Holdings, Inc. (“WSB”). This disposal was accomplished through brokered sale transactions and included approximately $12.0 million of loans that were over 90 days past due. Total assets at December 31, 2013 increased by $305.4 million compared to December 31, 2012.Total net loans increased $20.8 million and $254.1 million, respectively during the three and twelve month periods ended December 31, 2013.The increase in loans during the three month period was primarily attributable to strong organic growth in the loan portfolio.The increase during the twelve month period is a result of organic growth of $134.8 million or 22.65% of total net loans as well as the completion of the merger with WSB Holdings, Inc. 4th QUARTER HIGHLIGHTS: · Net income of $4.4 million, or $0.41 per basic and diluted share, was recorded for the three month period ending December 31, 2013 compared to net income of $1.7 million or $0.25 per basic and diluted share for the fourth quarter of 2012, representing an increase of $2.7 million or 157.9%. · The net interest margin was 4.64% compared to 4.55% for the same period in 2012.Interest expense on total interest-bearing liabilities decreased to 0.51% for the year ended December 31, 2013 compared to 0.78% for the year ended December 31, 2012. · The Company sold approximately $22.6 million in loans classified as held-for-sale and recorded a $3.4 million in gain on sale of loans as described above. · Net loans during the three month period grew $20.8 million net of the loan sale, an increase of 2.51%. 2: · The merger with WSB became effective May 10, 2013, causing total assets to grow to $1.2 billion at December 31, 2013 compared to $861.9 million at December 31, 2012. · $12.2 million of new capital was successfully raised through a private placement of 936,696 shares of common stock at a price of $13.00 per share. · Net loans increased $254.1 million or 42.70% during the twelve months ended December 31, 2013, to $849.3 million at December 31, 2013 compared to $595.1 million at December 31, 2012, as a result of organic growth and the acquisition of WSB. · Non-interest bearing deposits increased $39.8 million or 21.09% during the twelve months ending December 31, 2013.Interest bearing deposits increased $199.1 million during the twelve month period compared to the balance at December 31, 2012, primarily as a result of the acquisition of WSB and partially offset by the planned reductions in higher cost deposits. · Net income was $7.8 million or $0.87 per basic and $0.86 per diluted share for the year ended December 31, 2013 compared to $7.5 million, or $1.10 per basic and $1.09 per diluted share, for the same period in 2012. · For the twelve months ended December 31, 2013, Return on Average Assets (ROAA) and Return on Average Equity (ROAE) were 0.74% and 7.80%, respectively, compared to ROAA and ROAE of 0.90% and 11.17%, respectively, for the twelve months ended December 31, 2012. · The net interest margin was 4.53% during 2013 compared to 4.65% for 2012.Re-pricing in the loan portfolio and slightly lower yields on new loans caused the average loan yield to decline. · Of note, the Company entered the residential lending business through the WSB acquisition. The significant increase in net loans for the twelve month period included $134.8 million, or 22.65%, of organic growth and $119.3 million of loans acquired in the WSB transaction. Total net loan growth, exclusive of acquired WSB loans, increased $16.7 million, or 2.81%, in the first quarter, $26.5 million, or 4.34%, in the second quarter, $46 million, or 7.20%, in the third quarter, and $45.6 million or 6.66%, in the fourth quarter.Similarly, deposit growth during the twelve month period was comprised of $56.1 million, or 7.64%, of organic growth and $182.7 million of deposits acquired in the WSB transaction.Deposits increased organically by $13.0 million, or 1.74%, in the first quarter, $24.1 million, or 3.22%, in the second quarter, $784,000, or 0.10%, in the third quarter, and $18.2, or 2.35%, in the fourth quarter. “During 2013 we took several steps forward toward our goal of becoming the premier community bank in the Metro Washington D.C. market.We successfully completed the merger and integration of The Washington Savings Bank and we entered into the residential lending business in what we believe will be a material new opportunity.We bolstered our capital position through both retained earnings and a strategic stock offering, and also disposed of a significant number of purchased impaired loans.We continued to strengthen our commercial banking team through the acquisition of seasoned new talent and the addition of our new Montgomery County loan production office,” stated James W. Cornelsen, President and Chief Executive Officer.“We look forward to the coming year and are confident that these actions, along with our exceptionally strong organic loan growth, should allow us to continue to build our franchise and enhance our profitability.We are encouraged by growing visibility and support from institutional investors and analysts, as evidenced by our consistently increasing market capitalization throughout 2013.” As noted above, the increase in net income for 2013 compared to 2012 was primarily the result of a $6.9 million, or 20.80%, increase in net interest income and a $5.2 million, or 139.21%, increase in non-interest income, partially offset by a $10.9 million increase in non-interest expense.The increase in non-interest expense was mainly attributable to increases in salaries and benefits, merger related expense and occupancy and equipment expenses.Salaries and benefits increased by $4.8 million, or 39.63%, compared to the same period of 2012 primarily as a result of the acquisition of WSB and additions to the commercial lending and cash management teams.Merger and integration expenses increased $3.0 million and were primarily related to legal fees, investment banking fees, and charges associated with the termination of WSB’s core data processing contract.The increase in non-interest income of $6.3 million was primarily the result of the $3.4 million gain on sale of impaired loans as mentioned above and the result of the gains of approximately $200 thousand recorded on the residential mortgage loans sold in the secondary market; Old Line Bank did not sell loans in the secondary market prior to its acquisition of this business in the WSB acquisition. Final conversion of the core processing systems of the WSB merger took place on November 1, 2013.Future merger related costs should be substantially lower than those incurred to date and it is anticipated the WSB merger will be accretive to earnings by the first quarter of 2014.This combination created a $1.2 billion banking institution and has allowed Old Line Bank to expand its financial services with the addition of a successful and growing mortgage origination team.Old Line Bank also anticipates that the acquisition and integration of WSB will enhance the liquidity of its stock as well as overall financial condition and operating performance. Old Line Bancshares, Inc. is the parent company of Old Line Bank, a Maryland chartered commercial bank headquartered in Bowie, Maryland, approximately 10 miles east of Andrews Air Force Base and 20 miles east of Washington, D.C.Old Line Bank has 23 branches located in its primary market area of suburban Maryland (Washington, D.C. suburbs and Southern Maryland) counties of Anne Arundel, Calvert, Charles, Prince George's and St. Mary's.It also targets customers throughout the greater Washington, D.C. metropolitan area. The statements in this press release that are not historical facts, in particular the statements with respect to continued profitability and the anticipated effects on us and our stock of our recent merger with WSB, including that the merger will be accretive to earnings by the first quarter of 2014 and anticipated merger costs going forward, constitute “forward-looking statements” as defined by Federal securities laws.Such statements are subject to risks and uncertainties that could cause actual results to differ materially from future results expressed or implied by such forward-looking statements.These statements can generally be identified by the use of forward-looking terminology such as “believes,” “expects,” “intends,” “may,” “will,” “should,” “anticipates”, “plans” or similar terminology.Actual results could differ materially from those currently anticipated due to a number of factors, including, but not limited to, that integrating WSB’s business into our own could take longer or be more difficult than anticipated, deterioration in economic conditions or a slower than anticipated recovery in our target markets or nationally, sustained high levels of or further increases in the unemployment rate in our target markets, the actions of our competitors and our ability to successfully compete, in particular in new market areas, and changes in laws impacting our ability to collect on outstanding loans or otherwise negatively impact our business, including regulations implemented pursuant to the Dodd-Frank Wall Street Reform and Consumer Protection Act enacted in July 2010.Forward-looking statements speak only as of the date they are made.Old Line Bancshares, Inc. will not update forward-looking statements to reflect factual assumptions, circumstances or events that have changed after a forward-looking statement was made.For further information regarding risks and uncertainties that could affect forward-looking statements Old Line Bancshares, Inc. may make, please refer to the filings made by Old Line Bancshares, Inc. with the U.S. Securities and Exchange Commission available at www.sec.gov. Old Line Bancshares, Inc. & Subsidiaries Consolidated Balance Sheets December 31, September 30, June 30, March 31, December 31, 2012 (1) September 30, (Unaudited) (Unaudited) (Unaudited) (Unaudited) (Unaudited) Cash and due from banks $ Interest bearing accounts Federal funds sold Total cash and cash equivalents Investment securities available for sale Loans held for sale - - - Loans held for invesment, less allowance for loan losses Equity securities at cost Premises and equipment Accrued interest receivable Deferred income taxes Bank owned life insurance Other real estate owned Goodwill Core deposit intangible Other assets Total assets $ Deposits Non-interest bearing $ Interest bearing Total deposits Short term borrowings Long term borrowings Accrued interest payable Accrued pension Other liabilities Total liabilities Stockholders' equity Common stock Additional paid-in capital Retained earnings Accumulated other comprehensive income (loss) Total Old Line Bancshares, Inc. stockholders' equity Non-controlling interest Total stockholders' equity Total liabilities and stockholders' equity $ Shares of basic common stock outstanding (1) Financial information as of December 31, 2012 has been derived from audited financial statements. Old Line Bancshares, Inc. & Subsidiaries Consolidated Statements of Income Three Months Ended December 31, Three Months Ended September 30, Three Months Ended June 30, Three Months Ended March 31, Three Months Ended December 31, Twelve Months Ended December 31, Twelve Months Ended December 31, Three Months Ended March 31, 2012 (1) 2012 (1) (Unaudited) (Unaudited) (Unaudited) (Unaudited) (Unaudited) (Unaudited) (Audited) (Unaudited) Interest income Loans, including fees $ Investment securities and other Total interest income Interest expense Deposits Borrowed funds Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Non-interest income Service charges on deposit accounts Gain on sales or calls of investment securities - - Earnings on bank owned life insurance Losses on disposal of assets - - ) ) - ) - - Gain on sale of loans - - - Other fees and commissions Total non-interest income Non-interest expense Salaries & employee benefits Occupancy & Equipment Pension plan termination - Data processing Merger and integration Core deposit amortization (Gains)losses on sales other real estate owned ) ) - ) ) ) OREO expense Other operating Total non-interest expense Income (loss) before income taxes ) Income tax (benefit) expense ) ) Net income (loss) ) Less: Net (loss) attributable to the noncontrolling interest ) Net income (loss) available to common stockholders $ $ $ ) $ Earnings (loss) per basic share $ $ $ ) $ Earnings (loss) per diluted share $ $ $ ) $ Dividend per common share $ Average number of basic shares Average number of dilutive shares (1) Financial information as of December 31, 2012 has been derived from audited financial statements. Old Line Bancshares, Inc. & Subsidiaries Average Balances, Interest and Yields 12/31/2013 9/30/2013 6/30/2013 3/31/2013 12/31/2012 Average Balance Yield Average Balance Yield Average Balance Yield Average Balance Yield Average Balance Yield Assets: Int. Bearing Deposits $ % $ % $ % $ % $ % Investment Securities % Loans % Allowance for Loan Losses ) Total Loans Net of allowance % Total interest-earning assets % Noninterest bearing cash Other Assets Total Assets $ Liabilities and Stockholders' Equity Interest-bearing Deposits $ % $ % $ % $ % $ % Borrowed Funds % Total interest-bearing liabilities % Noninterest bearing deposits Other Liabilities Noncontrolling Interest Stockholder's Equity Total Liabilities and Stockholder's Equity $ Net interest spread % Net interest income and Net interest margin(1) $ % $ % $ % $ % $ % Interest revenue is presented on a fully taxable equivalent (FTE) basis. The FTE basis adjusts for the tax favored status of these types of assets. Management believes providing this information on a FTE basis provides investors with a more accurate picture of our net interest spread and net interest income and we believe it to be the preferred industry measurement of these calculations. See “Reconciliation of Non-GAAP Measures.” Available for sale investment securities are presented at amortized cost. The accretion of the fair value adjustments positively impacted the yield on loans and increased the net interest margin in each of these three month periods as follows: 12/31/2013 9/30/2013 6/30/2013 3/31/2013 12/31/2012 9/30/2012 Fair Value Accretion Dollars % Impact on Net Interest Margin Fair Value Accretion Dollars % Impact on Net Interest Margin Fair Value Accretion Dollars % Impact on Net Interest Margin Fair Value Accretion Dollars % Impact on Net Interest Margin Fair Value Accretion Dollars % Impact on Net Interest Margin Fair Value Accretion Dollars % Impact on Net Interest Margin Commercial loans (1) $ 0.00 % $ 0.01 % $ 0.02 % $ 0.11 % $ 0.02 % $ 0.03 % Mortgage loans (1) ) ) Consumer loans Interest bearing deposits Total Fair Value Accretion $ 0.57 % $ 0.56 % $ 0.14 % $ 0.13 % $ 0.46 % $ 0.46 % (1)Reclassification of a single loan from mortgage loans to commercial loans during the period caused the negative amortization in mortgage loans during the first quarter of 2013,The impact of this reclassification was immaterial in prior periods. Below is a reconciliation of the fully tax equivalent adjustments and the GAAP basis information presented in this report: 12/31/2013 9/30/2013 6/30/2013 3/31/2013 12/31/2012 9/30/2012 Net Interest Income Yield Net Interest Income Yield Net Interest Income Yield Net Interest Income Yield Net Interest Income Yield Net Interest Income Yield GAAP net interest income $ 4.46 % $ 4.51 % $ 4.08 % $ 4.12 % $ 4.34 % $ 4.51 % Tax equivalent adjustment Federal funds sold - 1 2 1 - - Investment securities Loans Total tax equivalent adjustment Tax equivalent interest yield $ 4.64 % $ 4.69 % $ 4.28 % $ 4.36 % $ 4.55 % $ 4.72 % Old Line Bancshares, Inc. & Subsidiaries Selected Loan Information (Dollars in thousands) December 31, September 30, June 30, March 31, December 31, September 30, Acquired Loans(1) Non-accrual(2) $ $
